



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of October 1, 2019 (the “Effective Date”) by and among SILICON VALLEY
BANK, a California corporation (“Bank”), GLOWPOINT, INC., a Delaware corporation
(“Parent”), and OBLONG INDUSTRIES, INC., a Delaware corporation (“Oblong” and
together with Parent, individually and collectively, jointly and severally,
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. The parties agree as follows:


Recitals


A.    Bank and Oblong have entered into that certain Amended and Restated Loan
and Security Agreement dated as of July 27, 2015 (as amended, the “Prior Loan
Agreement”).


B.    Bank previously consented to Oblong being acquired by, and becoming a
wholly-owned Subsidiary of, Parent, pursuant to certain terms and conditions,
including that Parent become a co-borrower hereunder (the “Acquisition”).
Accordingly, Parent has agreed to become a co-borrower hereunder by executing
this Agreement.


C.    Borrower has requested, and Bank has agreed, to amend and restate the
Prior Loan Agreement in its entirety. Bank and Borrower hereby agree that the
Prior Loan Agreement is amended and restated in its entirety as follows:


1
ACCOUNTING AND OTHER TERMS



Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meanings provided by the Code to the extent such terms
are defined therein.


2
LOAN AND TERMS OF PAYMENT



2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.


2.1.1    Second Supplemental Term Loan.


(a)Availability. Bank has made a Second Supplemental Term Loan to Borrower under
the Prior Loan Agreement. No additional Second Supplemental Term Loans are
available hereunder.


(b)Repayment of Second Supplemental Term Loan.


(i)Interest-Only Payments. Borrower shall make monthly payments of interest-only
commencing on the first (1st) Business Day of the first (1st) month following
the month in which the Funding Date occurs with respect to the Second
Supplemental Term Loan and continuing thereafter during the Second Supplemental
Interest-Only Period, on the first (1st) Business Day of each successive month.


(ii)Principal and Interest Payments. Notwithstanding anything to the contrary in
the Prior Loan Agreement, following the end of the Second Supplemental
Interest-Only Period, Borrower shall make eighteen (18) consecutive equal
monthly payments of principal, plus monthly payments of accrued unpaid interest,
commencing on the first (1st) Business Day of the first (1st) month after the
Second Supplemental Interest-Only Period (the “Second Supplemental Conversion
Date”), in amounts that would fully amortize the Second Supplemental Term Loan,
as of the Second Supplemental Conversion Date, over the Second Supplemental
Repayment Period. The Second





--------------------------------------------------------------------------------





Supplemental Final Payment and all unpaid principal and accrued and unpaid
interest on the Second Supplemental Term Loan are due and payable in full on the
Second Supplemental Term Loan Maturity Date.


(c)Voluntary Prepayment. Borrower shall have the option to prepay the Second
Supplemental Term Loan in full, provided Borrower (i) shall provide written
notice to Bank of its election to prepay the Second Supplemental Term Loan at
least thirty (30) days prior to such prepayment and (ii) pays, on the date of
such prepayment, (A) all outstanding principal and accrued but unpaid interest,
plus (B) the Second Supplemental Final Payment, plus (C) all other sums,
including Bank Expenses, if any, that shall have become due and payable.


(d)Mandatory Prepayment Upon an Acceleration. If the Second Supplemental Term
Loan is accelerated following the occurrence of an Event of Default, Borrower
shall immediately pay to Bank an amount equal to the sum of (i) all outstanding
principal and accrued but unpaid interest, plus (ii) the Second Supplemental
Final Payment, plus (iii) all other sums, including Bank Expenses, if any, that
shall have become due and payable.


2.2    Payment of Interest on the Credit Extensions.


(a)Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Second Supplemental Term Loan shall accrue interest at a floating per
annum rate equal to two percent (2.0%) above the Prime Rate, which shall be
payable monthly.


(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.2(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.


(c)Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.


(d)Payment; Interest Computation. Interest is payable monthly on the first
calendar day of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed. In computing interest, (i) all payments
received after 12:00 p.m. Pacific time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.


2.3    Fees. Borrower shall pay to Bank the following:


(a)Deferral Fee. A fully earned, non-refundable deferral fee in the amount of
One Hundred Thousand Dollars ($100,000), due and payable on April 1, 2020;


(b)Second Supplemental Final Payment. The Second Supplemental Final Payment,
when due hereunder; and


(c)Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses, plus expenses for documentation and negotiation of this Agreement)
incurred through and after the Effective Date, when due (or, if no stated due
date, upon demand by Bank).


(d)Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this





--------------------------------------------------------------------------------





Agreement notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.3 pursuant
to the terms of Section 2.4(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.3.


2.4    Payments; Application of Payments; Debit of Accounts.


(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.


(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.


(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.


2.5    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this Section
2.5 shall survive the termination of this Agreement.


3
COVENANT TO DELIVER



3.1    Covenant to Deliver by Effective Date. Borrower agrees to deliver to
Bank, on or prior to the Effective Date, each in form and substance satisfactory
to Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:


(a)duly executed original signatures to this Agreement;


(b)a duly executed original signature to the Warrant;


(c)a duly executed original signature to the IP Agreement from Parent;


(d)the Operating Documents and long-form good standing certificates of Borrower
and its Domestic Subsidiaries certified by the Secretary of State (or equivalent
agency) of Borrower’s and such Domestic





--------------------------------------------------------------------------------





Subsidiaries’ jurisdiction of organization or formation and each jurisdiction in
which Borrower and each Domestic Subsidiary is qualified to conduct business,
each as of a date no earlier than thirty (30) days prior to the Effective Date;


(e)duly executed original signatures to the completed Borrowing Resolutions for
Borrower;


(f)certified copies, dated as of a recent date, of financing statement searches,
as Bank may request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements constitute Permitted Liens;


(g)the Perfection Certificate executed by Borrower; and


(h)payment of the fees and Bank Expenses then due as specified in Section 2.3
hereof.


3.2    Covenant to Deliver. Within thirty (30) days after the Effective Date,
Bank shall have received, each in form and substance satisfactory to Bank:


(a)evidence that the insurance policies and endorsements required by Section 6.5
hereof are in full force and effect, together with appropriate evidence showing
lender loss payable and/or additional insured clauses and cancellation notice to
Bank (or endorsements reflecting the same) in favor of Bank; and


(b)either (i) cash collateral satisfactory to Bank with respect to Borrower’s
business credit cards maintained with Bank or (ii) evidence of the termination
of such business credit cards.


4
CREATION OF SECURITY INTEREST



4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.


Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).


If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower. In the event (x) all Obligations (other
than inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrower providing cash collateral acceptable to
Bank in its good faith business judgment for Bank Services, if any. In the event
such Bank Services consist of outstanding Letters of Credit, Borrower shall
provide to Bank cash collateral in an amount equal to (x) if such Letters of
Credit are denominated in Dollars, then at least one hundred five percent
(105.0%); and (y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred ten percent (110.0%), of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its good faith business judgment), to secure all of the Obligations
relating to such Letters of Credit.


4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If Borrower shall acquire a commercial tort claim in excess of One Hundred
Thousand





--------------------------------------------------------------------------------





Dollars ($100,000), Borrower shall promptly notify Bank in a writing signed by
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.


4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.


5
REPRESENTATIONS AND WARRANTIES



Borrower represents and warrants as follows:


5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing in its jurisdiction of formation and is qualified
and licensed to do business and is in good standing in any jurisdiction in which
the conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business. In connection with this
Agreement, Borrower has delivered to Bank a completed certificate signed by
Borrower, entitled “Perfection Certificate”. Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type, and is organized in the jurisdiction, set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.


The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict with or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals that have already been obtained and are in
full force and effect) or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.


5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.6(b). The Accounts
are bona fide, existing obligations of the Account Debtors.







--------------------------------------------------------------------------------





The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.


Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.


Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.


5.3    Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than Fifty Thousand Dollars
($50,000) individually or in the aggregate.


5.4    No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects (subject to normal year-end adjustments)
Borrower’s consolidated financial condition and Borrower’s consolidated results
of operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.


5.5    Solvency. Borrower is able to pay its debts (including trade debts) as
they mature.


5.6    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.


5.7    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.


5.8    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except (a) to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, or (b) if such
taxes, assessments, deposits and contributions do not, individually or in the
aggregate, exceed Twenty-Five Thousand Dollars ($25,000).


To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the





--------------------------------------------------------------------------------





Collateral that is other than a “Permitted Lien.” Borrower is unaware of any
claims or adjustments proposed for any of Borrower's prior tax years which could
result in additional taxes becoming due and payable by Borrower in excess of
Twenty-Five Thousand Dollars ($25,000). Borrower has paid all amounts necessary
to fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.


5.9    Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital to fund its general business requirements and not for
personal, family, household or agricultural purposes.


5.10    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).


5.11    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.


6
AFFIRMATIVE COVENANTS



Borrower shall do all of the following:


6.1    Government Compliance.


(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, in all material respects, with
all laws, ordinances and regulations to which it is subject.


(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in the Collateral. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.


6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:


(a)Monthly Financial Statements. As soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and
consolidating (if available) balance sheet, income statement and cash flow
statement covering Borrower’s and each of its Subsidiary’s operations for such
month certified by a Responsible Officer and in a form acceptable to Bank (the
“Monthly Financial Statements”);


(b)Monthly Compliance Certificate. Within thirty (30) days after the last day of
each month and together with the Monthly Financial Statements, a duly completed
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such month, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank may reasonably request;







--------------------------------------------------------------------------------





(c)Financial Projections. Within sixty (60) days after the end of each fiscal
year of Borrower (or by no later than December 31, 2019 with respect such
projections for Borrower’s 2020 fiscal year), and more frequently as updated,
annual financial projections for the following fiscal year approved by
Borrower’s board of directors;


(d)Annual Audited Financial Statements. As soon as available, but no later than
one hundred eighty (180) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Bank in its
reasonable discretion;


(e)Other Statements. Within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt;


(f)SEC Filings. Within five (5) days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by Parent with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange (excluding additional listing applications
for Parent’s common stock), or distributed to its shareholders, as the case may
be. Documents required to be delivered pursuant to the terms hereof (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Parent posts such documents, or
provides a link thereto, on Parent’s website on the Internet at Parent’s website
address; provided, however, Parent shall promptly notify Bank in writing (which
may be by electronic mail) of the posting of any such documents;


(g)Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Fifty Thousand Dollars ($50,000) or more;


(h)Beneficial Ownership. Prompt written notice of any changes to the beneficial
ownership information set out in sections 2.d through 2.g of the Perfection
Certificate (or any equivalent sections of any Perfection Certificate delivered
after the Effective Date). Borrower understands and acknowledges that Bank
relies on such true, accurate and up-to-date beneficial ownership information to
meet Bank’s regulatory obligations to obtain, verify and record information
about the beneficial owners of its legal entity customers;


(i)Intellectual Property. Prompt written notice of (i) any material change in
the composition of the Intellectual Property, (ii) the registration of any
Copyright (including any subsequent ownership right of Borrower in or to any
Copyright), Patent or Trademark not previously disclosed to Bank, or
(iii) Borrower’s knowledge of an event that could reasonably be expected to
materially adversely affect the value of the Intellectual Property; and


(j)Other Financial Information. Other financial information reasonably requested
by Bank.


6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than One Hundred Thousand Dollars
($100,000).


6.4    Taxes; Pensions. Timely file all required tax returns and reports and
timely pay all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.8 hereof, and shall deliver to
Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.
    
6.5    Insurance.







--------------------------------------------------------------------------------





(a)Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry, stage of development and location
and as Bank may reasonably request. Insurance policies shall be in a form, with
financially sound and reputable insurance companies that are not Affiliates of
Borrower, and in amounts that are satisfactory to Bank. All property policies
shall have a lender’s loss payable endorsement showing Bank as lender loss
payee. All liability policies shall show, or have endorsements showing, Bank as
an additional insured. Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.


(b)Proceeds payable under any property policy are, at Bank’s option, payable to
Bank on account of the Obligations.


(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Bank deems prudent.


6.6    Operating Accounts.


(a)Maintain its and its Subsidiaries’ primary operating and other deposit
accounts with Bank and Bank’s Affiliates, which accounts shall represent at
least eighty-five percent (85%) of the dollar value of Borrower’s and such
Subsidiaries’ operating and other deposit accounts at all financial
institutions. Notwithstanding the foregoing, Parent may maintain its accounts
with Western Alliance Bank set forth on the Perfection Certificate for up to
sixty (60) days after the Effective Date.


(b)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall (unless Bank otherwise elects in writing, in Bank’s
sole discretion) cause the applicable bank or financial institution (other than
Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder, which control agreements may not be
terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to (i) for up to sixty (60) days after the
Effective Date, Parent’s accounts maintained with Western Alliance Bank set
forth on the Perfection Certificate, (ii) Parent’s account maintained with
PayPal so long as such account is linked to Parent’s account with Bank, or (iii)
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such.


6.7    Financial Covenants. Maintain at all times, subject to periodic reporting
as of the last day of each month, unless otherwise noted:


(a)New Financial Covenants; Plan. (i) By no later than December 31, 2019,
Borrower shall deliver to Bank annual financial projections for Borrower’s 2020
fiscal year as approved by Borrower’s Board of Directors and in form and detail
acceptable to Bank and (ii) by no later than January 31, 2020, Borrower shall
execute an amendment, in form and substance acceptable to Bank, to establish new
financial covenants hereunder acceptable to Bank in its reasonable discretion.


(b)Equity Raise. Bank’s (i) receipt, by no later than October 15, 2019, of
evidence satisfactory to Bank that Borrower has received net cash proceeds,
after September 6, 2019, but on or prior to October 15, 2019, of at least Two
Million Five Hundred Thousand Dollars ($2,500,000), and (ii) receipt, by no
later than December 31, 2019, of evidence satisfactory to Bank that Borrower has
received net cash proceeds, after September 6, 2019, but on or prior to December
31, 2019, of at least One Million Two Hundred Fifty Thousand Dollars
($1,250,000) (exclusive





--------------------------------------------------------------------------------





of the proceeds received under clause (i) above), in each case, from the sale
and issuance of Borrower’s equity securities to investors on substantially the
terms and conditions set forth in Exhibit D hereto.


6.8    Protection and Registration of Intellectual Property Rights.
  
(a)(i) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its Intellectual Property; (ii) promptly advise
Bank in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.
 
(b)If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
Patent or the registration of any Trademark, then Borrower shall immediately
provide written notice thereof to Bank and shall execute such intellectual
property security agreements and other documents and take such other actions as
Bank may request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Bank in such property. If
Borrower decides to register any Copyrights or mask works in the United States
Copyright Office, Borrower shall: (x) provide Bank with at least fifteen (15)
days prior written notice of Borrower’s intent to register such Copyrights or
mask works together with a copy of the application it intends to file with the
United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the Copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
Copyright or mask work application(s) with the United States Copyright Office.
Borrower shall promptly provide to Bank copies of all applications that it files
for Patents or for the registration of Trademarks, Copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement required for Bank to perfect and maintain a first priority perfected
security interest in such property.


(c)Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than licenses for over-the-counter
software, open source code, application programming interfaces (APIs) and/or
other trademarks, patents and copyrights of others that are commercially
available to the public under shrinkwrap licenses, clickwrap licenses, online
terms of service or terms of use or other similar agreements). Borrower shall
take such commercially reasonable steps as Bank reasonably requests to obtain
the consent of, or waiver by, any person whose consent or waiver is necessary
for (i) any Restricted License to be deemed “Collateral” and for Bank to have a
security interest in it that might otherwise be restricted or prohibited by law
or by the terms of any such Restricted License, whether now existing or entered
into in the future, and (ii) Bank to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Bank’s rights and remedies under this Agreement and the other Loan Documents.


6.9    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, upon reasonable notice,
without expense to Bank, Borrower and its officers, employees and agents and
Borrower’s books and records, to the extent that Bank may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Bank with respect to any Collateral or relating to Borrower.


6.10    Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books. Such inspections or audits shall
be conducted no more often than once every twelve (12) months unless an Event of
Default has occurred and is continuing in which case such inspections and audits
shall occur as often as Bank shall determine is necessary. The foregoing
inspections and audits shall be at Borrower’s expense. In the event Borrower and
Bank schedule an audit more than eight (8) days in advance, and Borrower cancels
or seeks to reschedule the audit with less than eight (8) days written notice to
Bank,





--------------------------------------------------------------------------------





then (without limiting any of Bank’s rights or remedies), Borrower shall pay
Bank a fee of Two Thousand Dollars ($2,000) plus any out-of-pocket expenses
incurred by Bank to compensate Bank for the anticipated costs and expenses of
the cancellation or rescheduling.


6.11    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date (including, without
limitation, pursuant to a Division), or if Bank requests in writing within
thirty (30) days of the Effective Date with respect to any Subsidiary existing
as of the Effective Date, Borrower shall (a) cause such Subsidiary to provide to
Bank a joinder to this Agreement to cause such Subsidiary to become a
co-borrower hereunder, together with such appropriate financing statements
and/or Control Agreements, all in form and substance satisfactory to Bank
(including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such Subsidiary), (b) provide to Bank
appropriate certificates and powers and financing statements, pledging all of
the direct or beneficial ownership interest in such Subsidiary, in form and
substance satisfactory to Bank, and (c) provide to Bank all other documentation
in form and substance satisfactory to Bank which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.11 shall be a Loan Document.


6.12    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
five (5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.


7
NEGATIVE COVENANTS



Borrower shall not do any of the following without Bank’s prior written consent:


7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn‑out or obsolete Equipment that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the ordinary course of business of Borrower; (c) consisting of
Permitted Liens and Permitted Investments; (d) consisting of the sale or
issuance of any stock of Borrower permitted under Section 7.2 of this Agreement;
(e) consisting of Borrower’s use or transfer of money or Cash Equivalents in the
ordinary course of its business for the payment of ordinary course business
expenses in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; and (f) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business and
licenses that could not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discreet geographical areas outside of
the United States.


7.2    Changes in Business, Management, Control or Business Locations.
  
(a)Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; (c) fail
to provide notice to Bank of any Key Person departing from or ceasing to be
employed by Borrower within five (5) days after such Key Person’s departure from
Borrower; or (d)  permit or suffer any Change in Control other than a Change in
Control occurring on or following the Effective Date pursuant to the
Acquisition.


Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Fifty Thousand Dollars
($50,000) in Borrower’s assets or property) or deliver any portion of the
Collateral valued, individually or in the





--------------------------------------------------------------------------------





aggregate, in excess of Fifty Thousand Dollars ($50,000) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its entity type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization. If Borrower
intends to add any new offices or business locations, including warehouses,
containing in excess of Fifty Thousand Dollars ($50,000) of Borrower's assets or
property, then Borrower will first receive the written consent of Bank, and the
landlord of any such new offices or business locations, including warehouses,
shall execute and deliver a landlord consent in form and substance satisfactory
to Bank. If Borrower intends to deliver any portion of the Collateral valued,
individually or in the aggregate, in excess of Fifty Thousand Dollars ($50,000)
to a bailee, and Bank and such bailee are not already parties to a bailee
agreement governing both the Collateral and the location to which Borrower
intends to deliver the Collateral, then Borrower will first receive the written
consent of Bank, and such bailee shall execute and deliver a bailee agreement in
form and substance satisfactory to Bank.


7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division). A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower.


7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.


7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens; permit any Collateral not to be subject to the first priority security
interest granted herein; or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person that
directly or indirectly prohibits, or has the effect of prohibiting, Borrower
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s Intellectual Property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Lien” herein.


7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.


7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock;
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock, (iii) Borrower may repurchase the stock of former employees or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided that the aggregate amount of all such
repurchases does not exceed One Hundred Thousand Dollars ($100,000) per fiscal
year, and (iv) so long as no Event of Default has occurred and is continuing or
would result therefrom, Borrower may redeem, retire and/or purchase any or all
outstanding shares of its Series A-2 Convertible Preferred Stock, par value
$0.0001 per share, on the terms thereof, following a Change in Control or other
event otherwise permitted by this Agreement that requires or permits Borrower to
make such redemption, retirement or repurchase under the terms of the
Certificate of Designations for such shares; or (b) directly or indirectly make
any Investment (including, without limitation, by the formation of any
Subsidiary) other than Permitted Investments, or permit any of its Subsidiaries
to do so.


7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for (i)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person and (ii)
the sale or issuance of Borrower’s capital stock to one or more of Borrower’s
existing investors.


7.9    Subordinated Debt.







--------------------------------------------------------------------------------





(a)Make or permit any payment on any Subordinated Debt, except under the terms
of the subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt that would increase the amount thereof,
provide for earlier or greater principal, interest, or other payments thereon,
or adversely affect the subordination thereof to Obligations owed to Bank.


7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.


8
EVENTS OF DEFAULT



Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:


8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day grace period shall not apply to payments due on the
Second Supplemental Term Loan Maturity Date). During the cure period, the
failure to make or pay any payment specified in clause (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);


8.2    Covenant Default.


(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.8(c), 6.10, 6.11, or 6.12 or violates any covenant in Section
7; or


(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;


8.3    Material Adverse Change. A Material Adverse Change occurs;


8.4    Attachment; Levy; Restraint on Business.


(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) in excess of Fifty Thousand Dollars ($50,000), or (ii) a notice of
lien or levy is filed against any of Borrower’s assets by any Governmental
Authority, and the same





--------------------------------------------------------------------------------





under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or


(b)(i) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;


8.5    Insolvency. (a) Borrower fails to be solvent as described under Section
5.5 hereof; (b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower and is not dismissed or stayed within
thirty (30) days (but no Credit Extensions shall be made while any of the
conditions described in clause (a) exist and/or until any Insolvency Proceeding
is dismissed);


8.6    Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Hundred Thousand Dollars ($100,000); or (b) any breach or
default by Borrower or Guarantor, the result of which could have a material
adverse effect on Borrower’s or any Guarantor’s business;


8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders, or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Thousand Dollars ($100,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order, or decree);


8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made (it being recognized by
Bank that the projections and forecasts provided by Borrower in good faith and
based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results);


8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or the applicable subordination or intercreditor agreement;


8.10    Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of Borrower or any of its Subsidiaries to
hold any Governmental Approval in any other jurisdiction; or







--------------------------------------------------------------------------------





8.11    Delisting. The shares of common stock of Parent are delisted from the
NYSE American because of failure to comply with continued listing standards
thereof or due to a voluntary delisting which results in such shares not being
listed on any other nationally recognized stock exchange in the United States
having listing standards at least as restrictive as the NYSE American.


9
BANK’S RIGHTS AND REMEDIES



9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:


(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);


(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;


(c)for any Letters of Credit, demand that Borrower (i) deposit cash with Bank in
an amount equal to at least 105% (110% for Letters of Credit denominated in a
Foreign Currency) of the Dollar Equivalent of the aggregate face amount of all
Letters of Credit remaining undrawn (plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;


(d)terminate any FX Contracts;


(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;


(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien that appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;


(g)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;


(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;


(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;


(j)demand and receive possession of Borrower’s Books; and





--------------------------------------------------------------------------------







(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).


9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits. Borrower hereby appoints Bank
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Bank’s security interest in
the Collateral, regardless of whether an Event of Default has occurred, until
all Obligations have been satisfied in full and Bank is under no further
obligation to make Credit Extensions hereunder. Bank’s foregoing appointment as
Borrower’s attorney in fact, and all of Bank’s rights and powers, coupled with
an interest, are irrevocable until all Obligations have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions terminates.


9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.


9.4    Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.


9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.


9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.





--------------------------------------------------------------------------------







9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.


10
NOTICES



All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.


If to Borrower:        c/o Glowpoint, Inc.
999 18th Street, Suite 1350S
Denver, CO 80202
Attn: Chief Executive Officer
    
If to Bank:        Silicon Valley Bank
15260 Ventura Blvd., Suite 1800
Sherman Oaks, CA 91403
Attn: Mark Turk
    
11
CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE



Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable,





--------------------------------------------------------------------------------





the parties hereto agree that any and all disputes or controversies of any
nature between them arising at any time shall be decided by a reference to a
private judge, mutually selected by the parties (or, if they cannot agree, by
the Presiding Judge of the Santa Clara County, California Superior Court)
appointed in accordance with California Code of Civil Procedure Section 638 (or
pursuant to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in Santa
Clara County, California; and the parties hereby submit to the jurisdiction of
such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.


This Section 11 shall survive the termination of this Agreement.


12
GENERAL PROVISIONS



12.1    Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied. So long as Borrower has satisfied the Obligations (other
than inchoate indemnity obligations, any other obligations which, by their
terms, are to survive the termination of this Agreement, and any Obligations
under Bank Services Agreements that are cash collateralized in accordance with
Section 4.1 of this Agreement), this Agreement may be terminated prior to the
Second Supplemental Term Loan Maturity Date by Borrower in accordance with
Section 2.1.1(c). Those obligations that are expressly specified in this
Agreement as surviving this Agreement’s termination shall continue to survive
notwithstanding this Agreement’s termination.


12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms thereof).


12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.







--------------------------------------------------------------------------------





This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.


12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.


12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.


12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.


12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.


12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.


12.9    Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Obligations, including, without limitation, all Credit
Extensions made hereunder, regardless of which Borrower actually receives said
Credit Extension, as if each Borrower hereunder directly received all Credit
Extensions. Each Borrower waives (a) any suretyship defenses available to it
under the Code or any other applicable law, including, without limitation, the
benefit of California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2809, 2810,
2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right
to require Bank to: (i) proceed against any Borrower or any other person; (ii)
proceed against or exhaust any security; or (iii) pursue any other remedy. Bank
may exercise or not exercise any right or remedy it has against any Borrower or
any security it holds (including the right to foreclose by judicial or
non-judicial sale) without affecting any Borrower’s liability. Notwithstanding
any other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Bank under
this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Bank and such payment shall be promptly delivered to
Bank for application to the Obligations, whether matured or unmatured.


12.10    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to





--------------------------------------------------------------------------------





prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, Bank shall use its best efforts to obtain any prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party if Bank does not
know that the third party, is prohibited from disclosing the information.


Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive termination of this Agreement.


12.11    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.


12.12    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.


12.13    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.


12.14    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.


12.15    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.


12.16    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.


12.17    No Novation. Nothing contained herein shall in any way impair the Prior
Loan Agreement and the other Loan Documents now held for the Obligations, nor
affect or impair any rights, powers, or remedies under the Prior Loan Agreement
or any Loan Document, it being the intent of the parties hereto that this
Agreement shall not constitute a novation of the Prior Loan Agreement or an
accord and satisfaction of the Obligations. Except as expressly provided for in
this Agreement, the Loan Documents are hereby ratified and reaffirmed and shall
remain in full force and effect. For purposes of clarification, the amendment
and restatement of the Prior Loan Agreement affects only the Prior Loan
Agreement and not any of the other documents or agreements entered into in
connection with the Prior Loan Agreement, unless and only to the extent those
documents or agreements are separately amended in connection herewith. Borrower
hereby ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted pursuant to the Loan Documents,
as collateral security for the Obligations, and acknowledges that





--------------------------------------------------------------------------------





all of such liens and security interests, and all Collateral heretofore pledged
as security for the Obligations, continues to be and remains in full force and
effect as Collateral for the Obligations from and after the date of this
Agreement.


13
DEFINITIONS



13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:


“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.


“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.


“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.


“Agreement” is defined in the preamble hereof.


“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.


“Bank” is defined in the preamble hereof.


“Bank Entities” is defined in Section 12.10.


“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings
and those identified as Bank Expenses in Section 9.3 hereof) or otherwise
incurred with respect to Borrower.


“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).


“Borrower” is defined in the preamble hereof.


“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.


“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit B.


“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.





--------------------------------------------------------------------------------







“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.


“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of forty percent (40%) or more of the
ordinary voting power for the election of directors of Borrower (determined on a
fully diluted basis) other than by the sale of Borrower’s equity securities in a
public offering or to venture capital or private equity investors so long as
Borrower identifies to Bank the venture capital or private equity investors at
least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction; (b)
during any period of 12 consecutive months, a majority of the members of the
Board of Directors or other equivalent governing body of Borrower cease to be
composed of individuals (i) who were members of that Board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that Board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that Board or equivalent governing
body or (iii) whose election or nomination to that Board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that Board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100%) of each class of outstanding capital
stock of each Subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement).


“Claims” is defined in Section 12.3.


“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.


“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.


“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.


“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.


“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.


“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the





--------------------------------------------------------------------------------





ordinary course of business. The amount of a Contingent Obligation is the stated
or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.


“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.


“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.


“Credit Extension” is the Second Supplemental Term Loan or any other extension
of credit by Bank for Borrower’s benefit under this Agreement.


“Default Rate” is defined in Section 2.2(b).


“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.


“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number *******534, maintained by Borrower with Bank.


“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.


“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.


“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.


“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.


“Effective Date” is defined in the preamble hereof.


“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.


“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.


“Event of Default” is defined in Section 8.







--------------------------------------------------------------------------------





“Exchange Act” is the Securities Exchange Act of 1934, as amended.


“Foreign Currency” means lawful money of a country other than the United States.


“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower, which shall be a Business Day.


“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.


“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination.


“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.


“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.


“Guarantor” is any Person providing a Guaranty in favor of Bank.


“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.


“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.


“Indemnified Person” is defined in Section 12.3.


“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.


“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)its Copyrights, Trademarks and Patents;


(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;





--------------------------------------------------------------------------------







(c)any and all source code;


(d)any and all design rights which may be available to such Person;


(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and


(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.


“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.


“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.


“IP Agreement” means, collectively, (a) that certain Intellectual Property
Security Agreement between Oblong and Bank dated as of September 12, 2019, and
(b) that certain Intellectual Property Security Agreement between Parent and
Bank dated as of the Effective Date, each as may be amended, restated,
supplemented or otherwise modified from time to time.


“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Peter
Holst as of the Effective Date, and (b) Chief Technology Officer, who is John
Underkoffler as of the Effective Date.


“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.


“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.


“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, the IP Agreement, the Stock Pledge Agreement, any Bank Services
Agreement, any subordination agreement, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
by Borrower and/or any Guarantor with or for the benefit of Bank in connection
with this Agreement or Bank Services, all as amended, restated, or otherwise
modified.


“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.


“Monthly Financial Statements” is defined in Section 6.2(a).


“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents (other than the
Warrant), or otherwise, including, without limitation, any interest accruing
after Insolvency Proceedings begin





--------------------------------------------------------------------------------





and debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents (other than the
Warrant).


“Oblong” is defined in the preamble hereof.


“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.


“Parent” is defined in the preamble hereof.


“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.


“Perfection Certificate” is defined in Section 5.1.


“Permitted Indebtedness” is:


(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;


(b)Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;


(c)Subordinated Debt;


(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;


(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;


(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder; and


(g)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.


“Permitted Investments” are:


(a)Investments (including, without limitation, Subsidiaries) shown on the
Perfection Certificate and existing on the Effective Date;


(b)(i) Investments consisting of Cash Equivalents, and (ii) any Investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy (and any such amendment thereto) has been
approved in writing by Bank;


(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;


(d)Investments consisting of deposit accounts in which Bank has a perfected
security interest;







--------------------------------------------------------------------------------





(e)Investments accepted in connection with Transfers permitted by Section 7.1;


(f)Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;


(g)Investments (i) by Borrower in Subsidiaries not to exceed Fifty Thousand
Dollars ($50,000) in the aggregate in any twelve (12) month period and (ii) by
Subsidiaries in other Subsidiaries that are co-borrowers hereunder or in
Borrower;


(h)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;


(i)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and


(j)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (j) shall not apply to
Investments of Borrower in any Subsidiary.


“Permitted Liens” are:


(a)Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;


(b)Liens for taxes, fees, assessments or other government charges or levies,
either not due and payable or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;


(c)purchase money Liens securing no more than Fifty Thousand Dollars ($50,000)
in the aggregate amount outstanding (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment, or (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;


(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;


(e)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);


(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c); provided that any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;


(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive





--------------------------------------------------------------------------------





licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;


(h)non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business and licenses of Intellectual Property that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;


(i)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and


(j)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts.


“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.


“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.


“Prior Loan Agreement” is defined in the recitals to this Agreement.


“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.


“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer or Controller of Borrower.


“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.


“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.


“Second Supplemental Conversion Date” is defined in Section 2.1.1(b)(ii).







--------------------------------------------------------------------------------





“Second Supplemental Final Payment” is a payment (in addition to and not a
substitution for the regular monthly payments of principal plus accrued
interest) due in accordance with Section 2.1.1 above, equal to the Second
Supplemental Term Loan Amount multiplied by the Second Supplemental Final
Payment Percentage.


“Second Supplemental Final Payment Percentage” is five percent (5.00%).


“Second Supplemental Interest-Only Period” is, notwithstanding anything to the
contrary in the Prior Loan Agreement, the period commencing on October 18, 2018
and continuing through March 31, 2020.


“Second Supplemental Repayment Period” is the period commencing on the Second
Supplemental Conversion Date and continuing through the Second Supplemental Term
Loan Maturity Date.


“Second Supplemental Term Loan” is defined in Section 2.1.1(a).


“Second Supplemental Term Loan Amount” is Five Million Two Hundred Forty-Seven
Thousand Dollars ($5,247,000).


“Second Supplemental Term Loan Maturity Date” is September 1, 2021.


“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.


“Stock Pledge Agreement” means that certain Stock Pledge Agreement between
Oblong and Bank dated as of January 27, 2014, each as may be amended, restated,
supplemented or otherwise modified from time to time.


“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.


“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.


“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.


“Transfer” is defined in Section 7.1.


“Warrant” is that certain Warrant to Purchase Common Stock dated as of the
Effective Date between Parent and Bank, as may be amended, restated,
supplemented or otherwise modified from time to time.


[Signature page follows.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


BORROWER:


GLOWPOINT, INC.


By: /s/ Peter Holst             
Name: Peter Holst
Title: President and Chief Executive Officer




OBLONG INDUSTRIES, INC.


By: /s/ John Underkoffler         
Name: John Underkoffler
Title: Chief Executive Officer




BANK:


SILICON VALLEY BANK


By: /s/ Mark Turk             
Name: Mark Turk
Title: Managing Director




















































[Signature Page to Second Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------





Omitted Exhibits


Exhibits A through D to this exhibit, which are described above, have been
omitted pursuant to Item 601(a)(5) of Regulation S-K because the information
contained therein is not material and is not otherwise publicly disclosed.
Glowpoint will furnish supplementally copies of these exhibits to the Securities
and Exchange Commission or its staff upon request.
 




































































































[Signature Page to Second Amended and Restated Loan and Security Agreement]



